     Case 5:20-cv-00167 Document 12 Filed 07/20/20 Page 1 of 2 PageID #: 38



                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA

                                        AT BECKLEY


THURMAN WYATT,

              Plaintiff,

v.                                                       CIVIL ACTION NO. 5:20-cv-00167

WARDEN D.L. YOUNG, et al.,

              Defendants.

                                              ORDER

              Pending is Plaintiff Thurman Wyatt’s letter-form Motion for Voluntary Dismissal

Without Prejudice [Doc. 10], filed on June 18, 2020.

              This action was previously referred to the Honorable Omar J. Aboulhosn, United

States Magistrate Judge, for submission of proposed findings and a recommendation (“PF&R”).

Magistrate Judge Aboulhosn filed his PF&R on June 23, 2020. Magistrate Judge Aboulhosn

recommended that the Court deny Mr. Wyatt’s Application to Proceed Without Prepayment of

Fees and Costs [Doc. 8], grant Mr. Wyatt’s letter-form Motion for Voluntary Dismissal Without

Prejudice [Doc. 10], dismiss Mr. Wyatt’s letter-form Complaint without prejudice [Doc. 1] and

remove this matter from the Court’s docket.

              The Court need not review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. See Thomas v. Arn, 474 U.S. 140 (1985); see also 28 U.S.C.

§ 636(b)(1) (“A judge of the court shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made.”) (emphasis
     Case 5:20-cv-00167 Document 12 Filed 07/20/20 Page 2 of 2 PageID #: 39



added). Failure to file timely objections constitutes a waiver of de novo review and the Petitioner’s

right to appeal the Court’s order. See 28 U.S.C. § 636(b)(1); see also United States v. De Leon-

Ramirez, 925 F.3d 177, 181 (4th Cir. 2019) (parties may not typically “appeal a magistrate judge’s

findings that were not objected to below, as § 636(b) doesn’t require de novo review absent

objection.”); Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989). Further, the Court need not

conduct de novo review when a party “makes general and conclusory objections that do not direct

the Court to a specific error in the magistrate’s proposed findings and recommendations.” Orpiano

v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). Objections in this case were due on July 10, 2020. No

objections were filed.

               Accordingly, the Court ADOPTS the PF&R [Doc. 11], DENIES Mr. Wyatt’s

Application to Proceed Without Prepayment of Fees and Costs [Doc. 8], GRANTS Mr. Wyatt’s

letter-form Motion for Voluntary Dismissal Without Prejudice [Doc. 10], DISMISSES Mr.

Wyatt’s letter-form Complaint without prejudice [Doc. 1], and DIRECTS the Clerk to remove

this matter from the Court’s docket.

                The Court directs the Clerk to transmit a copy of this Order to any counsel of record

and any unrepresented party.

                                                      ENTERED: July 20, 2020




                                                 2
